Citation Nr: 0736180	
Decision Date: 11/16/07    Archive Date: 11/26/07	

DOCKET NO.  94-32 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for Meniere's disease. 

2.  Entitlement to a disability rating in excess of 30 
percent for vertigo.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his mother




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had periods of active service from December 1985 
to May 1991 and from January 1992 to March 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in New 
Orleans, Louisiana.

In July 2007, the veteran and his mother testified at a 
hearing held before the undersigned Acting Veterans Law Judge 
in Washington, D.C.  A transcript of the hearing proceedings 
is of record and has been reviewed.

The appeal is REMANDED to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
veteran should further action be required.


REMAND

Initially, the Board notes that a January 2004 communication 
for the Social Security Administration reveals that the 
veteran was approved for Social Security disability benefits 
based primarily on Meniere's syndrome in January 1999.  He 
began receiving disability benefits in January 2001.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that, where VA has notice that the veteran is 
receiving disability benefits from the Social Security 
Administration, and that records from that agency may prove 
relevant, VA has a duty to acquire a copy of the decision 
granting Social Security disability benefits, and the 
supporting medical documents on which the decision was based.  
See Baker v. West, 11 Vet. App. 163 (1998); Hayes v. Brown, 
9 Vet. App. 67 (1996).  Accordingly, any pertinent private 
medical records and the veteran's Social Security 
Administration records should be obtained and associated with 
the claims folder.

Service connection is in effect for vertigo.  The disorder 
has been evaluated for VA rating purposes as a peripheral 
vestibular disorder.  A 30 percent rating is in effect.  That 
rating was provided for a peripheral vestibular disorder 
accompanied by dizziness and occasional staggering.  30 
percent is the maximum disability rating provided under 
Diagnostic Code 6204 of VA's Rating Schedule.  The veteran 
also seeks service connection for Meniere's syndrome.  A 
review of the record reveals that the diagnosis of Meniere's 
Disease has been provided.  The Board notes that the symptoms 
of the disabilities at issue overlap.  The Board finds the 
issues of an increased rating for vertigo and service 
connection for Meniere's disease to be inextricably 
intertwined.

At the hearing before the undersigned in July 2007, the 
veteran testified that his vertigo had gotten worse and had 
essentially rendered him unemployable.  The last examination 
for rating purposes with regard to vertigo was more than 
several years ago.  The statutory duty to assist a veteran in 
the development of a claim includes providing VA examinations 
when warranted, with the conduct of a thorough and 
contemporaneous medical examination, including a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  As a result, the Board concludes that the veteran 
should be afforded a more current VA examination in order to 
determine the likelihood that the veteran has Meniere's 
syndrome that is related to service and to determine the 
current level of impairment attributable to the service-
connected vertigo.  See 38 C.F.R. § 3.159; see also Duenes v. 
Principi, 18 Vet. App. 512 (2004) (holding that a medical 
examination should be afforded unless there is "no reasonable 
possibility" that an examination would aid in substantiating 
the veteran's claim).

A review of the record also reveals that the veteran should 
be provided with updated Veterans Claim Assistance Act of 
2000 (VCAA) notice in accordance with the Court's recent 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In view of the foregoing, the case is REMANDED for the 
following:

1.  Request that the veteran identify all 
medical care providers from whom he has 
received treatment for vertigo since 
2004.  Along with any additional 
treatment sources that are named, the 
veteran should be advised to submit 
records of such treatment or provide all 
details needed to obtain this evidence 
and complete any necessary release forms.

2.  VA should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  If any pertinent 
records are not available, or if the 
search for the records yields negative 
results, that fact should clearly be 
documented in the claims file and the 
veteran notified in writing.

3.  The veteran should be provided with 
updated VCAA notice under the provisions 
of 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006) and 38 C.F.R. § 3.159(b) 
(2007), that includes notice addressing 
the information or evidence needed to 
establish an increased rating and 
effective dates for the claims on appeal 
as outlined by the Court in Dingess, 
supra.

4.  Then, the veteran should be afforded 
a VA examination by a physician 
knowledgeable in Meniere's disease for 
the purpose of determining whether there 
is a causal nexus between any current 
Meniere's disease and his active service 
and for the purpose of determining the 
current nature and extent of impairment 
attributable to the service-connected 
vertigo.  All indicated tests and studies 
should be conducted, and all findings 
should be described in detail.  The 
claims file must be made available to the 
examiner for review, and the examination 
reports should reflect that such review 
has been accomplished.  The examiner 
should confirm the presence or absence of 
Meniere's disease.  If the diagnosis is 
confirmed, the examiner should render an 
opinion as to whether the condition is 
etiologically related to the veteran's 
military service.  The examiner should 
offer the opinion as to whether it is 
more likely than not (i.e., a degree of 
probability greater than 50 percent), at 
least as likely as not (i.e., a 
probability of 50 percent), or unlikely 
(i.e., a probability of less than 50 
percent) that any current Meniere's 
disease is related to the veteran's 
active service.  A complete rationale 
should be provided for any opinion 
expressed.  If Meniere's disease is ruled 
out, the examiner should explain why 
prior diagnoses of the disorder are not 
sustainable.  The examiner should also 
comment as to the impact of the veteran's 
service-connected disability on his 
ability to obtain and maintain some form 
of gainful employment.

Then, VA should readjudicate the veteran's claims.  VA should 
consider whether the veteran meets the criteria for 
submission for extraschedular consideration pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2007).  In 
readjudicating the claim, should it be determined that 
service connection for Meniere's disease is warranted, VA 
should consider whether separate ratings are warranted for 
the Meniere's syndrome and the service-connected vertigo.  If 
the benefits sought on appeal are not granted to the 
veteran's satisfaction, he and his representative should be 
provided a supplemental statement of the case and be given an 
opportunity for response.  This must contain notice of all 
relevant actions taken on the claims for benefits, to include 
a summary of the evidence received, and any evidence not 
received, and all applicable law and regulations considered 
pertinent to the issues currently on appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	L. M. BARNARD
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



